Citation Nr: 1203210	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for multiple warty growths.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  issue of service connection for a low back disability was raised in November 2011 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from January 1970 to October 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in August 2009, and a substantive appeal was timely received in September 2009.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in October 2007.  At the time of the examination warty growths were not noted.  While the examiner provided a diagnosis of Grover's disease, in an addendum opinion in December 2007 she clarified that Grover's disease is not caused or aggravated by the service-connected warty growths and explained that the skin lesions noted on the examination did not appear wart-like.  The rating decision in December 2007, from which the current appeal emanates, also denied service connection for Grover's disease.  Subsequently in November 2008, the Veteran underwent an excision of soft tissue mass with hyfrecation of possible verruca on the left foot, which in December 2008 a VA pathology report confirmed was verruca.  

On the Form 9 Appeal received in September 2009, the Veteran stated that he had over 144 square inches of unstable painful warty growth all over his body.  He noted that there was a recurrence of the wart on his left foot and this wart was sore and painful.  The Veteran indicated that in August 2009 he was treated for his skin problems at the Charlotte Medical Clinic.  

As the evidence suggests an increase in severity in the service-connected multiple warty growths since the last VA examination in October 2007, under the duty to assist a new VA examination is warranted to determine the current level of severity.  Although the Veteran did not respond to VA's request in July 2010 to provide written consent for private records to be obtained from the Charlotte Medical Clinic, as it is necessary to remand the claim he should be provided with another opportunity to provide such consent.  

The Board notes that the service-connected multiple warty growths are rated under Diagnostic Code 7819, which provides that benign skin neoplasms be rated under the scars codes or impairment of function.  The criteria for rating scars have recently changed; however, the changes are only applicable to claims filed on or after the effective date of the regulation change, October 23, 2008, unless the Veteran requests to be rated under the new criteria.  See 73 Fed. Reg. 54,708 -54,712 (September 23, 2008) and 77 Fed. Reg. 2910.  As the present claim was filed before October 2008 and the Veteran has not requested to be rated under the new criteria, the changes are not applicable. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or provide written authorization for VA to obtain records from the Charlotte Medical Clinic and any other outstanding private medical records.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, the Veteran should be afforded a VA skin examination to determine the current level of severity of his service-connected multiple warty growths.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should describe the total area of the Veteran's body that is affected by the warty growths, specifically noting whether an area of 6 square inches (39 square centimeters) or more is affected. 

The examiner should also describe what percentage of the Veteran's entire body is affected, and what percentage of exposed areas are affected by the warty growths.  Additionally, the examiner should state if any systemic therapy such as corticosteroids or other immunosuppressive drugs have been required and the duration of such therapy during the past 12 month period.  

The examiner should provide a description of each warty growth, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin); and/or is painful on examination.  The examiner should indicate whether any of the warty growths cause any limitation of the affected part.  The examiner should also note any additional manifestations of the warty growths and specifically indicate if any limitation of the left foot is moderate, moderately severe or severe.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

